PATTERSON, Judge.
The State appeals from the downward departure sentence imposed upon Carlos Mendoza. We affirm Mendoza’s conviction and approve the downward departure, but we remand to the trial court for resentencing and for the correction of a scrivener’s error in the judgment. The judgment states that Mendoza was guilty of capital sexual battery, rather than sexual battery by a person.less than eighteen upon a person less than twelve, a life felony. In addition, Mendoza’s guidelines sentence was erroneously computed based on a level ten offense. The scoresheet must be corrected to reflect a score for a level nine offense. See § 921.0012, Fla. Stat. (1993).
Affirmed in part, reversed in part, and remanded.
PARKER, C.J., and FULMER, J., concur.